MacIntyre, J.,
concurring specially. I am in agreement with the majority of the court in the judgment of affirmance, but not to all of the language used in the opinion. In my opinion, the petition of the plaintiff must fail, for two reasons which may be stated succinctly as follows: (1) The plaintiff was not a party to the contract between Sparks and United Artists Corporation, nor was he named therein, nor was there any proper assignment of the contract made to the plaintiff. lie therefore can not maintain an action at law for the breach of such contract. (2) Under the allegations of the petition the defendant was not guilty of any acts of interference or acts of inducement, but was guilty merely of nonfeasance, in that it failed to comply with its contract with Sparks. Therefore the defendant is not chargeable with damages ex delicto, under the theory that it induced Sparks to breach his contract with the plaintiff. The use of the term "third party” in the majority opinion is to me confusing; for as a matter of actual fact the defendant is a "third party” to the contract alleged to have been breached between Sparks and the plaintiff; and further, our Supreme Court in the DuPree case held that a party to a contract, as well as a stranger thereto may be sued in an action ex delicto for forming a conspiracy to breach the contract of such party.